EXHIBIT 10.20




WEBSITE ASSET PURCHASE AND MANAGEMENT AGREEMENT




This Website Asset Purchase and Management Agreement (the “Agreement”) is made
effective on this Second day of May, 2014, by and between FD Careers
Incorporated, of 1733 Kay Road, Wheaton, IL 60187 (the “Seller”), and Bright
Mountain, LLC of 6400 Congress Avenue, Suite 2250, Boca Raton, FL 33487 (the
“Buyer”).




WEBSITES PURCHASE




Subject to the terms and conditions contained in this Agreement the Seller
hereby sells and transfers to the Buyer any and all of Seller’s rights, title
and interest in and to the Website www.fdcareers.com  (The “Website”), the
domains www.firehire.net, fdcarear.com, fdcarears.com and all of their contents
including any intellectual property rights, The Facebook Social Media Page, The
Twitter Social Media Page, logos, customer lists, email lists, passwords,
usernames, all licenses and search files for Website Watcher
(http://aignes.com).




PAYMENT TERMS




In consideration for the sale of the Website the Buyer agrees to pay the Seller
the amount of Fifty Two Thousand Dollars ($52,000 USD) at the May 2, 2014
closing for the websites plus Thirteen Thousand Dollars ($13,000 USD) at the May
2, 2014 closing for management services and consulting fees.  The management
services and consulting fees constitutes payment for the Seller’s maintenance of
the Website for the months of May 2014 (the “maintenance period”) and for
training on use of http://aignes.com job search portal during June and July
2014, which Seller has licensing rights to and will be transferring said
licensing rights to Buyer at closing.  Seller will be paid as an independent
contractor and no taxes withheld.




SELLER’S OBLIGATIONS




Seller agrees to keep working on the Website, www.fdcareers.com in a similar
manner as he has in the past, putting in approximately the same hours and doing
the same things during the one-month maintenance period. Further, during a two
month period following the Seller agrees to train Bright Mountain, LLC staff on
how to operate the site and on use of the http://aignes.com job search portal
and answer any questions that they have. To train the staff, the seller agrees
to be available by phone during the training period for up to 4 hours a week as
necessary for the Buyer to learn the software and backend of the website.




--------------------------------------------------------------------------------




REPRESENTATIONS AND WARRANTIES BY THE SELLER




a) The Seller has all necessary right, power and authorization to sign and
perform all the obligations under this Agreement.




b) The Seller has the exclusive ownership of the Websites and there are no
current disputes or threat of disputes with any third party over the proprietary
rights to the Websites that the seller is aware of.




c) The execution and performance of this Agreement by the Seller will not
constitute or result in a violation of any material agreement to which the
Seller is a party.




d) Seller represents to Buyer there are no current disputes, pending
litigations, or the threat of litigation with any third party over the
proprietary rights or the operations of the Websites being purchased by Buyer
from Seller.




INDEMNIFICATION




(a) Indemnification of the Buyer.  The Seller, for a period of ninety (90) days
after the Closing Date, agrees to indemnify the Buyer against any loss, cost,
liability or expense (including, without limitation, costs and expenses of
lit­i­gation and reasonable attorney's fees) incurred by the Buyer by reason of
(a) any untrue represen­tation or warranty or breach of any representation,
warranty, covenant or agreement of the Seller contained in this Agreement, (b)
the assertion against the Buyer, after the Closing Date, of any liability or
obliga­tion expressly assumed by the Seller in this Agreement, or (c) the
Seller’s breach, from and after the Closing Date, of any contract or agreement
assigned by the Seller to the Buyer.




(b) Procedures for Claims.  In the event Buyer is seeking indemni­fication
pursuant to this Paragraph 5, Buyer shall provide written notice of any claim to
the Seller within a reasonable period of time, but no later than seven (7) days
of Buyer becoming aware of the existence of such claim.  The Seller shall defend
against or settle such claim as it sees fit.







ADDITIONAL DOCUMENTS




Subject to Seller receiving the Purchase Price and Consulting Fees on the
Closing Date, Seller agrees to cooperate with Buyer and take any and all action
necessary to transfer the ownership and licensing rights of the Websites  from
Seller to Buyer, including providing all necessary passwords and usernames on
the Closing




--------------------------------------------------------------------------------

Date and thereafter.  Seller shall provide Buyer with all additional instruments
and documents as the Buyer and Seller reasonably deem necessary to consummate
the transaction in accordance with the terms contained in this Agreement.  




REVENUE HISTORY




The approximate average monthly revenue for the twelve months April 2013 - March
2014 was $3,533 per month.  




NON COMPETE




The seller agrees not to compete for 2 years with The Bright.Com or
FDCareers.com on any search, job notification or job placement services for
firefighters and first responders.




NOTICE




All notices required or permitted under this Agreement shall be deemed delivered
when delivered in person or by mail, e-mail, postage prepaid, addressed to the
appropriate party at the address shown for that party at the beginning of this
Agreement.




ENTIRE AGREEMENT AND MODIFICATION




This Agreement constitutes the entire agreement between the parties. No
modification or amendment of this Agreement shall be effective unless in writing
and signed by both parties. This Agreement replaces any and all prior agreements
between the parties.




INVALIDITY OR SEVERABILITY




If there is any conflict between any provision of this Agreement and any law,
regulation or decree affecting this Agreement, the provision of this Agreement
so affected shall be regarded as null and void and shall, where practicable, be
curtailed and limited to the extent necessary to bring it within the
requirements of such law, regulation or decree but otherwise it shall not render
null and void other provisions of this Agreement.






















--------------------------------------------------------------------------------




GOVERNING LAW




This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.







Signed this Second day of May, 2014.







Seller:

FD Careers Incorporated




By:

/s/ Robert Orr




Robert Orr, Its: President




Buyer: Bright Mountain, LLC




By: /s/ Kip Speyer




Kip Speyer, Its: President






